UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 26, 2006*
                               Decided May 26, 2006

                                       Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3362

ILA MINSON,                                  Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Central District of Illinois

      v.                                     No. 05-1119

VILLAGE OF HOPEDALE, et al.,                 Joe Billy McDade,
     Defendants-Appellees.                   Judge.


                                     ORDER

        Ila Minson was convicted of aggravated assault after a run-in with a police
officer from the Village of Hopedale, Illinois, who responded to a report that her car
was stuck in a ditch along a road outside the village. She was sentenced in June
2003 to 90 days in the Tazewell County Jail, with all but 30 days suspended on
condition that she seek “mental health treatment.” Before the criminal case even
came to trial, however, Minson already had sued the police officer, the Village of


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3362                                                                    Page 2

Hopedale, and several village officials under 42 U.S.C. §1983, claiming myriad
constitutional violations in connection with the altercation, the search of her car,
and the criminal prosecution that followed. Most relevant here, she claimed that
“the agreement giving village police jurisdiction in the county deprived her of due
process and equal protection.” See Minson v. Village of Hopedale, No. 03-3507, 2004
WL 1380540, at **2 (7th Cir. 2004) (unpublished order). The district court
dismissed this and all other claims except those arising under the Fourth
Amendment on the ground that they failed to state a claim on which relief could be
granted. Later, after Minson was convicted at trial in state court, the district judge
also dismissed the Fourth Amendment claims on collateral estoppel grounds,
reasoning that the issues had been conclusively decided during the criminal trial.

       Minson appealed to this court, challenging only the dismissal of her Fourth
Amendment claims. We affirmed the dismissal but did not endorse the district
court’s analysis because Minson’s then-pending appeal of her conviction in state
court meant that Illinois courts would not—and thus a federal court could not—give
preclusive effect to the judgment of conviction. See Minson, 2004 WL 1380540, at
**2. Instead we modified the judgment, holding that the Fourth Amendment claims
were barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), because a
determination in Minson’s favor on those claims would necessarily undermine the
validity of her conviction. See id.

        Minson returned to the district court in April 2005 with another complaint
under § 1983 against the same parties. She again raised an equal protection claim,
arguing that she was selectively targeted by Hopedale police operating beyond the
boundaries of the village and, therefore, their jurisdiction. She also claimed that
her rights to privacy and due process were violated when she was ordered to receive
mental-health treatment as part of her criminal sentence. In support of her first
claim, Minson asserted that she possessed “new evidence” in the form of a videotape
and minutes of two public meetings at which a village official stated that Hopedale
police officers had no jurisdiction outside the village.

       The defendants moved to dismiss, arguing that Minson’s complaint was “a
complete rehash of her prior federal lawsuit” and therefore foreclosed by the
dismissal of the first suit and our decision modifying the judgment in light of Heck.
The district court granted the motion to dismiss on the ground that Heck barred
both of Minson’s claims. In the alternative the district court concluded that Minson
was collaterally estopped from asserting her equal protection claim, which the court
interpreted as an argument that the police “lacked probable cause to search her car
and used selective treatment to arrest her by fabricating a false statement of
jurisdiction.” By now the Appellate Court of Illinois had affirmed Minson’s
conviction, People v. Minson, No. 0-03-0501 (Ill. App. Ct. May 26, 2004) (summary
order), and the state supreme court had denied her petition for leave to appeal,
No. 05-3362                                                                       Page 3

People v. Minson, 823 N.E.2d 974 (Ill. 2004) (Table). And with respect to Minson’s
challenge to her sentence, the district court concluded in the alternative that she
failed to state a claim.

        On appeal Minson presses only her equal protection claim that village
officials falsely stated that their police officers had jurisdiction over the area of the
county in which she lived in order to harass her. They singled her out for this
treatment, she asserts, “because she attended their public meetings” and “because
they disliked her.” Perhaps hoping to ward off another affirmance based on Heck,
Minson insists that her argument “is not about the conviction” or the “criminal
matter.” But Heck is not Minson’s immediate problem; claim preclusion is. In
Minson’s first suit she claimed that the agreement allowing Hopedale police officers
to patrol outside the village’s boundaries violated her rights under the Equal
Protection Clause. That claim was dismissed on the defendants’ motion under
Federal Rule of Civil Procedure 12(b)(6) for failure to state claim on which relief
could be granted. The dismissal was a judgment on the merits, see Davis v.
Lambert, 388 F.3d 1052, 1058 (7th Cir. 2004), and Minson did not contest the
dismissal of that claim on appeal. All the requirements of claim preclusion are met:
the same issue, the same parties, and a prior final judgment on the merits. See
Perry v. Globe Auto Recycling, Inc., 227 F.3d 950, 952 (7th Cir. 2000). Moreover, the
defendants raised the affirmative defense, see Rizzo v. Sheahan, 266 F.3d 705, 714
(7th Cir. 2001), albeit in imprecise terms, in their motion to dismiss the present
lawsuit. Minson is therefore precluded from relitigating her equal protection claim.

       We turn next to the appellees’ request for sanctions against Minson for filing
a frivolous appeal. We remind them that “a statement inserted in a party’s brief
that a party moves for sanctions is not sufficient notice” that such action is being
considered; a separate motion is required but has never been filed. See Fed. R. App.
P. 38; Greviskes v. Univs. Research Ass’n, Inc., 417 F.3d 752, 761 (7th Cir. 2005). In
any case we are not persuaded that an “obstinate refusal” to accept prior rulings
brought Minson back to court; a procedural bar such as the one set forth by Heck is
no doubt confusing to a pro se litigant, and apparently she believed she could revive
her claims with “new evidence.” We also note that the appellees’ brief, sprinkled
with jibes about the opacity of Minson’s brief, was only incrementally more helpful
to us than hers. The appellees mischaracterize Minson’s primary argument as a
Fourth Amendment claim that she was arrested without probable cause, and their
brief does not mention the straightforward ground on which we affirm, though they
moved for dismissal on that basis in the district court. And particularly insensitive
in light of Minson’s second claim for relief is the appellees’ request that we “stop the
insanity” by imposing sanctions. We decline, but we caution Minson that she may
well incur sanctions if she revisits this matter again.
                                                                            AFFIRMED.